IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-14-00321-CV

                     IN THE INTEREST OF H.J.Y.S., A CHILD



                             From the 361st District Court
                                 Brazos County, Texas
                           Trial Court No. 12-003150-CV-361


                             MEMORANDUM OPINION


       Co-appellants, the Texas Department of Family and Protective Services and

Frederica Antonia Yax-Sic, have both filed unopposed motions to dismiss their appeals

in this matter. See TEX. R. APP. P. 42.1(a)(1). Dismissal of these appeals would not

prevent the parties from seeking relief to which they would otherwise be entitled. The

motions are granted, and the appeal is dismissed.1




                                              AL SCOGGINS
                                              Justice


       1  Furthermore, in light of our disposition, we withdraw our December 18, 2014 order referring
this matter to mediation.
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motions granted; appeals dismissed
Opinion delivered and filed January 22, 2015
[CV06]




In the Interest of H.J.Y.S.                    Page 2